Case 1:21-cv-00989-KLM Document 4 Filed 04/07/21 USDC Colorado Page 1 of 7




                    EXHIBIT A
Case 1:21-cv-00989-KLM Document 4 Filed 04/07/21 USDC Colorado Page 2 of 7




                                                            DATE FILED: March 8, 2021 2:33 PM
 DISTRICT COURT, LARIMER COUNTY, COLORADO
                                                            FILING ID: FB61428DEFADC
 Court Address: 201 LaPorte Avenue, Suite 100               CASE NUMBER: 2021CV30160
                Fort Collins, CO 80521


 Plaintiff:

 ENDOSHAPE, INC., a Delaware corporation,                 COURT USE ONLY
                                                         _____________________________
          v.
                                                         Case Number: 2021-cv-_______
 Defendant:                                              Courtroom: ___

 ALIZÉE PATHOLOGY, LLC d/b/a STAGEBIO, a
 Maryland limited liability company.


 Attorneys for Plaintiff:

 BALLARD SPAHR LLP
 Gregory Szewczyk, #46786
 1225 17th Street, Suite 2300
 Denver, CO 80202-5596
 Tel.: (303) 292-2400
 Fax: (303) 296-3956
 szewczykg@ballardspahr.com

 Douglas Y. Christian (pro hac vice forthcoming)
 Brittany M. Wilson (pro hac vice forthcoming)
 1735 Market Street, 51st Floor
 Philadelphia, PA 19103-7599
 Tel.: (215) 864-8500
 Fax: (215) 864-8999
 christiand@ballardspahr.com
 wilsonbm@ballardspahr.com


                                           COMPLAINT

        Plaintiff EndoShape, Inc. (“EndoShape”), by and through its counsel, for its Complaint
against Defendant Alizée Pathology, LLC d/b/a StageBio (“Defendant” or “StageBio”), states
as follows:

                                       NATURE OF THE CASE

       1.     This is an action to recover damages caused by StageBio’s failure to properly
harvest, keep safe, and analyze tissue samples for a preclinical study that EndoShape was
Case 1:21-cv-00989-KLM Document 4 Filed 04/07/21 USDC Colorado Page 3 of 7




conducting in connection with a medical device EndoShape is developing. StageBio’s negligence
forced EndoShape to repeat the study, delaying Endoshape’s ability to seek approval for its
medical device by over four months, and forcing EndoShape to incur additional expenses.

                                            PARTIES

        2.     Plaintiff EndoShape, Inc. is a corporation incorporated in the state of Delaware with
its principal place of business in Boulder, Colorado. At all relevant times, EndoShape was
authorized to conduct business in the State of Colorado.

       3.    Defendant Alizée Pathology, LLC d/b/a StageBio is a limited liability company
organized under the laws of Maryland and with its principal place of business in Thurmont,
Maryland. At all relevant times, StageBio was engaged in business in the State of Colorado.

                                JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over this action pursuant to Colorado
Constitution, Article VI at § 9.

       5.     This Court may exercise in personam jurisdiction over the Defendant pursuant to
Colorado Revised Statute § 13-1-124, because Defendant has (i) transacted business within
Colorado and (ii) committed tortious acts within Colorado.

       6.    The wrongful conduct giving rise to EndoShape’s claim occurred in Larimer
County, Colorado. Therefore, venue in this Court is proper, pursuant to Rule 98(b)(5) of the
Colorado Rules of Civil Procedure.

                                             FACTS

        7.      EndoShape is small company developing minimally invasive embolization devices
for peripheral and neuro vascular use in the interventional radiology market. EndoShape’s Nitinol
Enhanced Device (NED) system consists of polymer-based embolization coils placed into a blood
vessel through a small catheter in order to occlude the vessel. The NED system enables faster and
more durable occlusion as compared to traditional platinum embolization coils. Additionally, the
NED system has favorable CT and MRI imaging properties enabling easier follow-up. EndoShape
hopes its NED system will substantially replace existing platinum embolization coils and is only
one of the embolization devices in development by EndoShape.

        8.     This matter involves a preclinical study undertaken by EndoShape known as GLP
Subchronic Ovine, Nitinol Enhanced Device (NED) System Product Validation (“Study”). The
purpose of the Study is to evaluate the safety and performance of EndoShape’s Nitinol Enhanced
Device (NED) system as compared to currently marketed platinum peripheral vascular embolic
coils and to confirm the peripheral vascular delivery and implantation procedure.




                                                 2
Case 1:21-cv-00989-KLM Document 4 Filed 04/07/21 USDC Colorado Page 4 of 7




        9.    The U.S. Food and Drug Administration (“FDA”) required EndoShape to implant
Nitinol Enhanced Devices into animals and then provide a report on the results. These results were
needed for FDA regulatory clearance of the medical device.

       10.     The Study required that twelve sheep undergo embolization and be implanted with
EndoShape’s Nitinol Enhanced Devices in one blood vessel and currently marketed platinum
peripheral vascular embolic coils in a second similarly sized blood vessel. After a period of either
30 days or 90 days, all twenty-four devices would be removed and tissue samples taken from the
sheep for analysis.

        11.   To assist in the Study, EndoShape retained Bioanalytical Systems, Inc. d/b/a Inotiv
(“Inotiv”). The Study was conducted at Inotiv’s facility in Fort Collins, Colorado.

        12.     Inotiv retained Defendant StageBio to perform the necropsy and histopathology
investigations for the Study.

        13.    StageBio markets itself as a “leading international provider of preclinical and
clinical histology, pathology, image analysis, and specimen archiving services for
biopharmaceutical, medical device, and contract research industries.”1

        14.    StageBio also offers necropsy services, offering, “a team of trained prosectors who
travel the country providing prosectors services” who are “trained in necropsy techniques” on the
following species: mouse, rat, ferret, guinea pig, pig, rabbit, dog, and non-human primates.2

       15.    Despite not listing sheep as an animal with which StageBio has expertise in
necropsy techniques, StageBio prosected sheep as part of the Study.

        16.     In the Study, StageBio was responsible for conducting necropsy and histopathology
investigations in accordance with the FDA’s Good Laboratory Practice regulations, standards, and
guidelines as well as all applicable Standard Operating Procedures. After completing its
investigation, StageBio was responsible for drafting a histopathology sub-report.

         17.    StageBio was also responsible for preserving the tissues samples from the Study.

         18.     According to the Study protocol, StageBio was required to remove tissue samples
containing the medical devices from the sheep on June 11, 2020 and on July 13, 2020 in the Inotiv
facility in Fort Collins, Colorado and take the devices and tissue samples to the StageBio facility
for pathology processing and analysis.




1
    StageBio, Home Page, https://www.stagebio.com/
2
    StageBio, Necroposy Page, https://www.stagebio.com/lab-services#necropsy



                                                 3
Case 1:21-cv-00989-KLM Document 4 Filed 04/07/21 USDC Colorado Page 5 of 7




      19.    The Study protocol did not contain any provisions stating that StageBio should rely
on EndoShape during the necropsy or harvesting of the tissue samples.

       20.     StageBio collected certain tissue samples from the sheep on June 11, 2020 and July
13, 2020.

         21.    StageBio did not rely on EndoShape’s staff at any time during the necropsy to fulfill
its duties under the Study.

       22.     The tissue samples were shipped to a StageBio facility for processing and analysis.
During that processing and analysis, StageBio determined that it had taken tissue samples from
incorrect anatomical locations in nine of twelve sheep and did not recover all the implants as
required by the Study protocol when StageBio conducted the necropsies at the Inotiv facility in
Fort Collins, Colorado.

       23.    On August 4, 2020, representatives of StageBio and Inotiv contacted EndoShape
and informed EndoShape of the loss and that only three of the twenty-four medical devices were
recovered from the twelve sheep.

        24.   EndoShape was relying on the timely delivery of the histopathology results not only
for the FDA regulatory clearance, but also to aid in future financing.

        25.    StageBio’s improper tissue collection and loss of twenty-one medical devices
forced EndoShape to restart its animal trial, which not only delayed EndoShape’s ability to provide
the histopathology report to the FDA by at least four months, but also forced EndoShape to incur
additional costs and caused other damages.

                                         FIRST COUNT
                                          (Negligence)

      26.      Plaintiff incorporates by reference as if fully here the preceding paragraphs of this
Complaint.

       27.     At all times pertinent, StageBio owed a duty to EndoShape to perform its work in
the Study in a reasonable and careful fashion and in accordance with all applicable regulations,
standards, guidelines, and Standard Operating Procedures.

        28.    StageBio breached that duty of due care and was negligent by taking the wrong
tissue samples and by failing to recover twenty-one of the twenty-four medical devices.

        29.    It was foreseeable to StageBio that by taking improper tissue samples and failing
to recover the medical devices, that the Study would be delayed and that EndoShape would suffer
damages.




                                                 4
Case 1:21-cv-00989-KLM Document 4 Filed 04/07/21 USDC Colorado Page 6 of 7




      30.    As a direct and proximate result of the negligent acts and actions of StageBio,
EndoShape incurred damages and expenses.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff EndoShape, Inc. prays for judgment in its favor and against
Defendant Alizée Pathology, LLC d/b/a StageBio on the claim asserted in this Complaint and for
the following relief:

       A. Monetary damages in an amount to be determined at trial;

       B. Reasonable attorneys’ fees, costs, and expenses, including any expert witness fees;

       C. Pre- and post-judgment interest permitted by law; and

       D. Any such other and further relief as this Court deems just and proper under the
          circumstances.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.



DATED this 8th day of March, 2021.

                                                       Respectfully submitted,

                                                       BALLARD SPAHR
                                                       By: s/Gregory Szewczyk_____________
                                                       BALLARD SPAHR LLP
                                                       Gregory Szewczyk, #46786
                                                       1225 17th Street, Suite 2300
                                                       Denver, CO 80202-5596
                                                       Tel.: (303) 292-2400
                                                       Fax: (303) 296-3956
                                                       szewczykg@ballardspahr.com




                                                  5
Case 1:21-cv-00989-KLM Document 4 Filed 04/07/21 USDC Colorado Page 7 of 7




                                        Douglas Y. Christian (pro hac to be filed)
                                        Brittany M. Wilson (pro hac to be filed)
                                        1735 Market Street, 51st Floor
                                        Philadelphia, PA 19103-7599
                                        Tel.: (215) 864-8500
                                        Fax: (215) 864-8999
                                        christiand@ballardspahr.com
                                        wilsonbm@ballardspahr.com
                                        Attorneys for Plaintiff EndoShape, Inc.

Plaintiff’s Address:
EndoShape, Inc.
5425 Airport Blvd., Ste. 101
Boulder, CO 80301-2627




                                    6
